DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 7/25/22 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification/Drawings
The specification/drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "330" and "340" have both been used to designate the light emitting unit (See for e.g.: [0043]).  
The specification/drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "330" is used to designate the light emitting unit and the irradiating unit (See for e.g.: [0045]). 
Corrected specification/drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Interpretation
The examiner notes that claims 9-21 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the notification device limitation is unclear. It is unclear how the device is labeled a notification device. The recited notification device does not include means for notifying, alarming, messaging, or any means for conveying any information. If the manner of irradiating light somehow conveys information (e.g. light house), the claim should recite such notification generating capability of the irradiating unit. 
 Regarding claim 9, the irradiating unit limitation is unclear. Claim 9 does not define any structural orientation/cooperative relationship of the unit with other claimed structures. It is not clear what is considered upward. In relation to what device is considered upwards? The same applies to claim 10. Similar rational applies to claim 16 regarding the direction of lateral.
Regarding claim 9, the limitation: “… according to status of the sample analyzer” is unclear. The claim does not include any process steps of the controller which determine a specific status of the sample analyzer. In addition, the phrase “so as to… according to…” is similar to “based on…” phrase. The controller limitation is not defined with any specific process of determining any specific status. A device cannot be controlled in a specific way out of thin air. The same applies to claims 13, 14**, 15, 16, 17, 18, 19 and 20. 
Regarding claim 19, the “the based on…” limitation is unclear. The controller limitation is not defined with any specific process of determining any specific status. A device cannot be controlled in a specific way out of thin air.
Claim 11 is unclear. The recitation: “an irradiation window for irradiating the light upward” implies that the window has an optical system capable of changing the light path, as in periscopes, i.e. optical devices including prisms. According to the specification, the claimed window is a mere optical opening/window placed on upper portion of the housing. 
Claim 12 is unclear. The recitation: “wherein the housing holds…” is drafted as applicant’s intended use/function of housing. 
Regarding claim 12, it is unclear if applicant intends to positively claim a color filter as part of the claimed subject matter. 
Claim 12 is drafted in a way that the color filter is not required to be an element of the instant invention. While applicant may intend for the color filter to be an element of the invention, there is no requirement the color filter to be an element of the instant invention/system. The color filter can be an element of a separate system(s) to which the claimed system is or may be operably connected to in use.
If applicant intends for such structure to be considered an element of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the color filter in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed color filter. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
	As currently recites, it is unclear how claim 12 is further structurally limiting of claim 9. 
Regarding claim 14, the “when” clause is unclear. It is not clear if the limitation following and preceding the phrase “when…” are part of the invention. The "when phrase” renders all of the claim optional. As currently presented, claim 14 has no patentable weight. The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps. Also see above**.
Claim 15 is unclear. Claim 15 is drafted as applicant’s intended use/function of the sensor. Claims 9, 14 or 15 includes no reagent holding means. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
 Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claim 16 is unclear. Claim 9 already includes a light irradiating unit configured to irradiate light upwards. According to the specification light emitting unit and the irradiating units are synonymous (See [0043]-[0045]). However the claim recites that it does different things. Claim 17 also appears to recites the they are different units. The claim does not recite that the irradiating/light emitting unit, in addition to irradiating upwards, irradiate light laterally. Claims are interpreted in view of the specification. The specification and/or claims should be amended. Claims 16 and 17 are unclear and the scope of the invention is not ascertainable, in view of the specification. 
Claim 17 is unclear. Claims 16 and 17 either: claims the irradiating unit and the light emitting unit as the same structure according to the specification; or claims them as different devices. In the former case, it is unclear: how the same device is capable of turned on and off at the same time.
Claim 20 is unclear. Claims 16, 17 and 20 either: claims the irradiating unit and the light emitting unit as the same structure according to the specification; or claims them as different devices. In either case, it is unclear: how the same device is capable of combining light; or how the different devices configured to emit light in different direction is capable of combining light. 
Claim 21 is unclear. Claim 21 implies that the notification device is not a claimed element of claims 9 or 21. The phrase “to be installed…” implies that the notification device is not actually claimed as an element of the invention. The phrase is directed towards applicant’s intended use/configuration of the notification device. Therefore, claim 21 is broader than claim 9. As currently worded, claim 21 is not a proper dependent claim of claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotani (US 20170191941).
Regarding claim 9-21, Hosotani discloses an analyzer for testing a liquid sample applied on a measurement surface in an indicator section on a test piece by using a brightness distribution (abstract). 
The analyzer includes a notification device. 
[0028] Warning light 9 is a notification unit for notifying the user of an operational status of sample analyzer 1, and is made of a transparent body such as an acrylic bar, for example. As illustrated in FIG. 1, warning light 9 includes transparent main body part 9a and lighting part 9b with a surface made opaque by sanding or the like. Thus, when light is guided to warning light 9 from an end of the main body part 9a, lighting part 9b emits light of a color depending on the guided light.
Hosotani does not explicitly disclose that the light emitting/irradiating is capable of irradiating light upwards and/or laterally. 
However, the housing of the warning light is made of transparent material. It is inherent or at least obvious that the irradiated/emitted light is allowed to go through all direction. At least the light can be seen by an operator except in downward direction into the housing of the analyzer. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        11/5/2022